 


109 HR 4369 IH: To withhold amounts available for contributions to the regular assessed budget of the United Nations unless certain requirements relating to the transfer and public availability of the complete archive of files of the Independent Inquiry Committee into the Oil-for-Food Program are met.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4369 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Hyde introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To withhold amounts available for contributions to the regular assessed budget of the United Nations unless certain requirements relating to the transfer and public availability of the complete archive of files of the Independent Inquiry Committee into the Oil-for-Food Program are met. 
 
 
1.Withholding of amounts for contributions to the United Nations regular assessed budgetFor each of the fiscal years 2007, 2008, and 2009, of the amounts available for a contribution to the regular assessed budget of the United Nations, the Secretary of State shall withhold $100,000,000 of such contribution for each such fiscal year until the Secretary certifies to Congress that the following requirements have been met: 
(1)The complete archive of files of the Independent Inquiry Committee into the Oil-for-Food Program have been transferred by the Committee or the United Nations to an entity other than the Committee or the United Nations. 
(2)The contents of such archive are made available for public inspection (to include access by United States Government entities, including Federal, State, and local law enforcement authorities) for a period of not less than five years from the date of the transfer as a resource for research into the history of the United Nations Oil-for-Food Program and the practices of the Saddam Hussein regime. 
(3)The United Nations has foregone any editorial or censorial control over the contents of such archive prior or subsequent to such transfer.  
 
